DETAILED ACTION
This action is in response to the amendments and remarks filed 12/10/2020 in which claim 1, 14 and 21 have been amended, Claims 14-17, 19 and 21 have been withdrawn as directed to a non-elected invention; Claims 1-21 are pending and claims 1-13, 18 and 20 are ready for examination.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Asai does not disclose a base web free of cellulose acetate; the Examiner disagrees. As noted by Applicants, Asai discloses using cellulose fibers (or particles) which are (A) a base cellulose (which may be wood pulp) coated in a cellulose ester or (B) a base cellulose which is reacted on its surface with an organic acid and an organic acid anhydride or organic acid halide in a liquid phase to give a cellulose derivative (Abstract, C3/L16-59). Applicant’s argue that the cellulose ester in (A) is a cellulose acetate, however cellulose acetate is merely one cellulose ester which may be used, specifically it is disclosed at (C6/L21-35): 
“[a]s examples of the cellulose ester, there may be mentioned organic acid esters such as cellulose acetate, cellulose propionate, cellulose butyrate and the like; inorganic acid esters such as cellulose nitrate, cellulose sulfate, cellulose phosphate, etc.; mixed acid esters such as cellulose acetate propionate, cellulose acetate butyrate, cellulose acetate phthalate and cellulose nitrate acetate; and cellulose ester derivatives such as polycaprolactone-grafted cellulose acetate and so on. These cellulose esters can be used alone  or in combination” (C6/L21-30).
cellulose acetate propionate, cellulose acetate butyrate, cellulose acetate phthalate and cellulose nitrate acetate” are also seen to meet the claims since they are not “cellulose acetate”, and clearly inorganic acid esters such as cellulose nitrate, cellulose sulfate, cellulose phosphate are not cellulose acetate. While Applicants’ do not address the process (B) which may also form the fibers, it is noted that only when the acid used is acetic acid do the resulting fibers comprise cellulose acetate. And thus the cellulose ester is not limited to cellulose acetate and therefore the base web comprising the fibers does not comprise cellulose acetate at least when the cellulose ester is chosen to be cellulose propionate, cellulose butyrate; cellulose nitrate, cellulose sulfate, or cellulose phosphate.  Thus Asai is seen to disclose embodiments wherein the base web is free of cellulose acetate as claimed.
Applicants’ have not provided any further new arguments but note in the remarks that “Asai, Matsumura, and Butt, alone or in any proper combination, are deficient for the reasons of record”; to which the Examiner replies that the previous responses to said arguments on the record are maintained.  
Claim Interpretation
Claim 2 recites the limitation “wherein R1 and R2 of the first additive comprise alkyl or alkenyl groups”. While claim 2 does not specify the first additive is a compound having the structures which comprise R1 and R2 as in claim 1, it is considered to inherently limit the claims to the compound having the structures which comprise R1 and R2 of claim 1 because the claims limits the first additive to having said R1 and R2 groups.  Though it is suggested for clarity that where the first additive comprises a compound having the structures… [from claim1]…. where R1 and R2 comprise alkyl or alkenyl groups.”
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
US 2003/0183239 A1 – discloses a cigarette filter, which may be free of cellulose acetate, wherein a humectant, which may be glycerol, sorbitol, or propylene glycol,  is applied to the surface of the substrate/base web; [0017]-[0022].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejection I: Claims 1, 7, 9-13, 18 and 20 - Asai in view of Matsumura
Claims 1, 7, 9, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US6,344,239 (hereinafter “Asai”) in view of US5,678,577 (hereinafter “Matsumura”).
Regarding claims 1 and 9 Asai discloses a filter element for a tobacco cigarette comprising: 
a base web containing pulp fibers (C4/L33-C5/L9) the base web being combined with 
a first additive the first additive comprising polyvinyl alcohol as a binder; and 
a second additive comprising a tricetin as a plasticizer (which by its presence my inherently have been “applied” to the base web; C14/L25-65);
wherein the base web is gathered, crimped, embossed, corrugated, or combinations thereof into a rod form (C15/L1-26).
With regard to polyvinyl alcohol being used by Asai as a “size”: a “size” is defined as “a substance that is applied to, or incorporated into, other materials—especially papers and textiles—to act as a protective filler or glaze. Sizing is used in papermaking and textile manufacturing to change the absorption and wear characteristics of those materials.” And therefore there mere inclusion of polyvinyl alcohol, applied to the web or incorporated into it as it is inherently in Asai, will provide sizing, and thus polyvinyl alcohol being a “size” is considered a property of the chemical, not its means of application.  The polyvinyl alcohol in Asai is thus considered inherently to be a size and to thus have been applied as a size as claimed.
With regard to the second additive being “applied to a surface of the base web”: while Asai is silent to how specifically the plasticizer tricetin is incorporated, as it is included in the web it must necessarily, inherently be either applied to the formed web or included during the formation of the web; in either case the plasticizer tricetin will be found on “a surface” of the In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. The limitation merely recites that the second additive is “applied to a surface of the base web” which is broad to the extent it is seen to claim only that the second additive is present on at least a “a surface” of the web.
With regard to the base web being free of cellulose acetate, Asai discloses using cellulose fibers (or particles) which are (A) a base cellulose (which may be wood pulp) coated in a cellulose ester or (B) a base cellulose which is reacted on its surface with an organic acid and an organic acid anhydride or organic acid halide in a liquid phase to give a cellulose derivative (Abstract, C3/L16-59). Applicants argue that the cellulose ester in (A) is a cellulose acetate, however cellulose acetate is merely one cellulose ester which may be used, specifically it is disclosed at (C6/L21-35): 
“[a]s examples of the cellulose ester, there may be mentioned organic acid esters such as cellulose acetate, cellulose propionate, cellulose butyrate and the like; inorganic acid esters such as cellulose nitrate, cellulose sulfate, cellulose phosphate, etc.; mixed acid esters such as cellulose acetate propionate, cellulose acetate butyrate, cellulose acetate phthalate and cellulose nitrate acetate; and cellulose ester derivatives such as polycaprolactone-grafted cellulose acetate and so on. These cellulose esters can be used alone  or in combination” (C6/L21-30).
And thus the cellulose ester is not limited to cellulose acetate and therefore the base web comprising the fibers does not comprise cellulose acetate at least when the cellulose ester is chosen to be cellulose propionate, cellulose butyrate; cellulose nitrate, cellulose sulfate, or cellulose phosphate.  Thus Asai is seen to disclose embodiments wherein the base web is free of cellulose acetate as claimed.

Asai does not disclose the amount of the first additive.
However Matsumura discloses a cigarette filter element formed from fibers including wood fibers (C3/L28-40, C7/L37-62), wherein a PVA binder is used in an amount of from 0.1-10% (C8/L40-58).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai by using 0.1-10% adhesive/binder as disclosed by Matsumura because this involves using an amount of binder in a cigarette filter known in the art to produce satisfactory binding.
The range disclosed by Matsumura overlaps the claimed range; Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Matsumura’s binder weight percent ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 7 Asai in view of Matsumura discloses the filter element as defined in claim 1, wherein the base web has a basis weight of 25 g/m2 (Asai Examples 4-5).
claims 18 and 20 Asai in view of Matsumura discloses the filter element as defined in claim 1, but does not specifically disclose the filter may be used in an air filter or coffee filter. However this only limits the material on which the filters acts and thus does not patentably distinguish the claims over the prior art; see MPEP 2115.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai in view of Matsumura and further in view of US20120120229 hereinafter (“Brantley”).
Regarding claims 10-11 Asai in view of Matsumura discloses the filter element as defined in claim 1, but does not disclose wherein the base web contains a tobacco material (claim 10) or reconstituted tobacco base sheet or reconstituted tobacco (claim 11). 
However Brantley discloses making tobacco filters out of reconstituted tobacco [0030].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai in view of Matsumura by using reconstituted tobacco in the filter base web as disclosed by Brantley because this would involve the simple substitution/combination of one filter material for a tobacco cigarette known in the art for another to obtain the predictable results of successful filter formation and filtration.

Claims 12-13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai in view of Matsumura and further in view of US2,968,306 hereinafter (“Touey2”).
Regarding claims 12-13 Asai in view of Matsumura discloses the filter element as defined in claim 1, but does not disclose wherein the base web further contains an amino add, a peptide, or a salt of an amino acid (claim 12) or glycinate (claim 13). 
Touey2 discloses using amino acids and glycinate in tobacco cigarette filters because they “are selective in removing undesirable gaseous aldehydes from tobacco smoke” (C2/L51-57, C3/L51-C4/L22).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai in view of Matsumura by incorporating amino acids and/or glycinate in the filter as disclosed by Touey2 because they “are selective in removing undesirable gaseous aldehydes from tobacco smoke” (Touey2 C2/L51-57).

Rejection II: Claims 1-13, 18 and 20
Claims 1-2, 7, 9 and 18-20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai in view of US Patent No 6,676,806 (hereinafter “Butt”) and  WO2004/022850 (hereinafter “Lindstrom”).
Regarding claims 1-2 and 9 Asai discloses a filter element for a tobacco cigarette comprising: 
a base web containing pulp fibers (C4/L33-C5/L9) the base web being combined with 
a first additive the first additive comprising polyvinyl alcohol as a binder/size; and 
a second additive comprising a tricetin as a plasticizer (which by its presence my inherently have been “applied” to the base web; C14/L25-65);
wherein the base web is gathered, crimped, embossed, corrugated, or combinations thereof into a rod form (C15/L1-26).
With regard to polyvinyl alcohol being used by Asai as a “size”: a “size” is defined as “a substance that is applied to, or incorporated into, other materials—especially papers and textiles—to act as a protective filler or glaze. Sizing is used in papermaking and textile 
With regard to the second additive being “applied to a surface of the base web”: while Asai is silent to how specifically the plasticizer tricetin is incorporated, as it is included in the web it must necessarily, inherently be either applied to the formed web or included during the formation of the web; in either case the plasticizer tricetin will be found on “a surface” of the web, and thus is seen to meet the claims because the limitation that it is “applied to a surface of the base web” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. The limitation merely recites that the second additive is “applied to a surface of the base web” which is broad to the extent it is seen to claim only that the second additive is present on at least a “a surface” of the web.
With regard to the base web being free of cellulose acetate, Asai discloses using cellulose fibers (or particles) which are (A) a base cellulose (which may be wood pulp) coated in a cellulose ester or (B) a base cellulose which is reacted on its surface with an organic acid and an organic acid anhydride or organic acid halide in a liquid phase to give a cellulose derivative 
“[a]s examples of the cellulose ester, there may be mentioned organic acid esters such as cellulose acetate, cellulose propionate, cellulose butyrate and the like; inorganic acid esters such as cellulose nitrate, cellulose sulfate, cellulose phosphate, etc.; mixed acid esters such as cellulose acetate propionate, cellulose acetate butyrate, cellulose acetate phthalate and cellulose nitrate acetate; and cellulose ester derivatives such as polycaprolactone-grafted cellulose acetate and so on. These cellulose esters can be used alone  or in combination” (C6/L21-30).
And thus the cellulose ester is not limited to cellulose acetate and therefore the base web comprising the fibers does not comprise cellulose acetate at least when the cellulose ester is chosen to be cellulose propionate, cellulose butyrate; cellulose nitrate, cellulose sulfate, or cellulose phosphate.  Thus Asai is seen to disclose embodiments wherein the base web is free of cellulose acetate as claimed.
Asai does not disclose the amount of the first additive or the first additive is one of the structures given having an R1 and R2.
However, with regard to the first additive, Butt discloses a plug wrap for a tobacco cigarette filter (C2/L35-67) wherein it is disclosed that when using alkyl ketene dimer (AKD) in addition to a poly vinyl alcohol binder for paper “the amount of polymeric binder that is applied to the paper can be substantially reduced, by as much as 50%. In particular, it has been discovered that papers containing an alkyl ketene dimer have decreased pick up levels of sizes that are subsequently applied to the paper. Of particular advantage, less size can be applied to the paper with the same resultant increases in strength as if conventional size levels are applied. Thus, the amount of polymeric binder that is applied to the paper is minimized while at the same time increasing the strength of the paper during 35 processing” (C4/L17-44).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai by using AKD as an additive in addition to the polyvinyl alcohol binder as disclosed by Butt because “the amount of polymeric binder that is applied to the paper is minimized while at the same time increasing the strength of the paper during 35 processing” (Butt C4/L17-44).
In the combination of Asai in view of Butt the first additive is thus considered the AKD. However the combination does not disclose the first additive is present in the base web in an amount of from about 4% to about 35% by weight of the base web. 
However, with regard to the amount of the first additive, Lindstrom discloses using AKD as a paper sizing agent in the range from 0.01 to 5% by weight depending on the quality of the pulp or paper to be sized (pg. 4, lines 5-9). 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai in view of Butt by using 0.01-5% AKD as disclosed by Lindstrom because this involves the simple substitution of known AKD sizing concentrations to obtain the predictable results of sized fibers and in order to adjust for the quality of the pulp/fibers to be sized.
The range disclosed by Lindstrom overlaps the claimed range; Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lindstrom’s component weight percent ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
claim 7 Asai in view of Butt and Lindstrom discloses the filter element as defined in claim 1, wherein the base web has a basis weight of 25 g/m2 (Asai Examples 4-5).
Regarding claims 18 and 20 Asai in view of Butt and Lindstrom discloses the filter element as defined in claim 1, but does not specifically disclose the filter may be used in an air filter or coffee filter. However this only limits the material on which the filters acts and thus does not patentably distinguish the claims over the prior art; see MPEP 2115.

Claims 3-6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai in view of Butt and Lindstrom and further in view of US2012/0067359A1 (hereinafter “Clarke”).
Regarding claim 3 and 5 Asai in view of Butt and Lindstrom discloses the filter element as defined in claims 1-2 wherein the first additive is AKD, but does not disclose the second additive comprises polyalkylene glycol.
However, with regard to a second additive, Clarke discloses using polyethylene glycol (PEG) or methoxypolyethylene glycol as an additive to paper cigarette filter elements and filter paper in order to reduce phenolic compounds ([0017]-[0019]).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai in view of Butt and Lindstrom by additionally adding polyethylene glycol or methoxypolyethylene glycol to the paper as disclosed by Clarke in order to reduce phenolic compounds (Clarke [0017]-[0019]).
With regard to “the second additive having been applied to a surface of the base web”, while it is not disclosed specifically how the PEG is applied it is however disclosed that the PEG located on or impregnated in the paper and/or wrapper” and is thus seen to disclosed the structure that would result from applying the PEG additive to the base web.
Regarding claim 4 Asai in view of Butt, Lindstrom and Clarke discloses the filter element as defined in claim 3, wherein the molecular weight of the polyethylene glycol is not specifically disclosed, PEG### names as disclosed in Clarke ([0017], “e.g. PEG200, PEG300, PEG400”) are generally polydisperse mixtures and thus it is not clear if PEG’s over 500 g/mol are specifically disclosed and further the PEG additives are not disclosed to be limited to that disclosed. Therefore it would have been obvious to use PEG additives including those specifically disclosed and others PEG molecular weights including those of larger molecular weight, including over 500 g/mol as claimed. 
Regarding claim 6 Asai in view of Butt, Lindstrom and Clarke discloses the filter element as defined in claim 3, wherein the amount of the first additive is addressed in the above rejection of claims 1-2 with renders the claimed range obvious, and with regard to the amount of second/PEG additive, Clarke discloses using up to 20% by weight [0017].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai in view of Butt, Lindstrom and Clarke by using up to 205 by weight of PEG as disclosed by Clarke because this involves using an amount of PEG that is known in the art to provide desired properties in a cigarette filter.
The range disclosed by Clarke overlaps the claimed range; Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Clarke’s component weight percent ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
claim 8 Asai in view of Butt, Lindstrom and Clarke discloses the filter element as defined in claim 3 (where the rejection of claims 1 and 3 are hereby incorporated in the rejection of claim 8), and while the PEG additive is disclosed by Clarke to be “present in the filter or filter element in an amount which is up to 20% by weight (w/w) of the paper in the filter or filter element” [0017]-[0018] it is simply disclosed that the PEG is applied to the paper “by methods well known in the art” [0040] and thus it is not specifically disclosed that the second additive is applied to a surface of the base web in a pattern that covers from about 10% to about 100% of the surface area of the surface of the base web; however this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. In this case, the limitation to apply the second additive in the claimed pattern does not appear to limit the structure of the final filter as the additive may be absorbed or further spread over the base web.
With regard to “the second additive having been applied to a surface of the base web”, while it is not disclosed specifically how the PEG is applied it is however disclosed that the PEG additive may be “located on or impregnated in the paper and/or wrapper” and is thus seen to disclosed the structure that would result from applying the PEG additive to the base web.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai in view of Butt and Lindstrom and further in view of US20120120229 hereinafter (“Brantley”).
Regarding claims 10-11 Asai in view of Butt and Lindstrom discloses the filter element as defined in claim 1, but does not disclose wherein the base web contains a tobacco material (claim 10) or reconstituted tobacco base sheet or reconstituted tobacco (claim 11). 
However Brantley discloses making tobacco filters out of reconstituted tobacco [0030].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai in view of Butt and Lindstrom by using reconstituted tobacco in the filter base web as disclosed by Brantley because this would involve the simple substitution/combination of one filter material for a tobacco cigarette known in the art for another to obtain the predictable results of successful filter formation and filtration.

Claims 12-13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai in view of Butt and Lindstrom and further in view of US2,968,306 hereinafter (“Touey2”).
Regarding claims 12-13 Asai in view of Butt and Lindstrom discloses the filter element as defined in claim 1, but does not disclose wherein the base web further contains an amino add, a peptide, or a salt of an amino acid (claim 12) or glycinate (claim 13). 
However Touey2 discloses using amino acids and glycinate in tobacco cigarette filters because they “are selective in removing undesirable gaseous aldehydes from tobacco smoke” (C2/L51-57, C3/L51-C4/L22).
prima facie obvious to one of ordinary skill in the art to modify the filter element of Asai in view of Butt and Lindstrom by incorporating amino acids and/or glycinate in the filter as disclosed by Touey2 because they “are selective in removing undesirable gaseous aldehydes from tobacco smoke” (Touey2 C2/L51-57).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773